Opinion issued July 6, 2006













In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-06-00463-CR
          01-06-00464-CR
____________

DAMON HAWKINS Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 185th District Court
Harris County, Texas
Trial Court Cause Nos. 1057627 and 1057628



 
MEMORANDUM  OPINION
           On June 21, 2006, appellant, Damon Hawkins, filed a motion to dismiss the
above-referenced appeals.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the motion is granted and the
appeals are dismissed. 
          The Clerk of this Court is directed to issue the mandates.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).